Harold L. Wood, J.
This court, by decisions dated August 6, 19701 and July 28, 1971 and incorporated in an order of this court dated August 10, 1971, found the above-named children to *499be neglected children within the meaning of article 3 of the Family Court Act and, further, set the matters down for dispositional hearing on August 19, 1971.
All testimony with reference thereto having been adduced, the court on August 30, 1971 reserved decision thereon.
Under the applicable section of the Family Court Act then prevailing, the permissible dispositional adjudications were as follows (Family Ct. Act, § 352):
“ (a) suspending judgment in accord with section three hundred fifty-three;
“ (b) discharging the child to the custody of his parents or other suitable person in accord with section three hundred fifty-four; or
“ (c) placing the child in accord with section three hundred fifty-five. ’ ’
It is the considered opinion of this court that the best interests of the children here involved would be best served by placing them with the Commissioner of Social Services of the County of Westchester pursuant to said section 355 of the Family Court Act afore-mentioned.
In making this determination the court is mindful of the lengthy period of time that these children have been separated from their biological parents; mindful too, however, of the gravity of the neglect alleged and found heretofore. It is by taking these factors into balance, and as part of the totality of the circumstances developed, that this dispositional finding is as hereinabove set forth. [See, also, 67 Misc 2d 775.]